Citation Nr: 9911741	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.

2.  Entitlement to an increased rating for a left knee 
disability.

3.  Entitlement to an increased rating for arthritis of the 
knees.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1986.

This appeal arises from a December 1991 rating decision in 
which a Department of Veterans Affairs (VA) Regional Office 
(RO) denied an increased rating for a right knee disorder, 
evaluated as 10 percent disabling under Diagnostic Code 5257-
5010 and a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30 based on surgery during 
hospitalization from October 28 through 30, 1991.  The notice 
of disagreement was submitted in June 1992.  The statement of 
the case was issued in August 1992.  A substantive appeal was 
received in September 1992.  The veteran testified at a 
personal hearing at the RO in October 1993.

This appeal also arises from an October 1995 rating decision 
in which the RO denied entitlement to a total rating based on 
individual unemployability.  A notice of disagreement was 
received in November 1995 and a statement of the case was 
issued that same month.  A substantive appeal was submitted 
in December 1995.

In May 1996, the Board of Veterans' Appeals (Board) remanded 
the case.  It was noted that by rating decision in January 
1994, the RO granted service connection for a left knee 
disability and assigned a 10 percent evaluation, under 
Diagnostic Code 5257-5010 effective from July 1993.  The 
Board concluded that a notice of disagreement with the 
evaluation was submitted in February 1994.  The Board 
requested that the RO issue a statement of the case 
conforming to the requirements of 38 C.F.R. § 19.29 and 
advise the veteran of the procedures for perfecting an appeal 
pursuant to 38 C.F.R. § 19.30.  That issue was addressed in a 
supplemental statement of the case issued in July 1996.  
However, the RO did not specifically notify the veteran of 
the need to submit a substantive appeal with regard to 
evaluation assigned to the left knee as requested by the 
Board.  In July 1996, the veteran submitted a statement in 
response to the supplemental statement of the case which the 
Board construes as a substantive appeal.

By decision dated in April 1997, the Board granted 
entitlement to a temporary total rating for convalescence for 
a one month period under the provisions of 38 C.F.R. § 4.30 
based on surgery during hospitalization from October 28 to 
30, 1991.  The Board remanded the remaining issues for 
additional development.  By rating action in May 1997, the RO 
effectuated the Board's decision assigning a 100 percent 
rating under 38 C.F.R. § 4.30 from October 28 to November 30, 
1991.

By rating action in October 1997, the RO granted 20 percent 
rating for the left knee disability and a 20 percent rating 
for the right knee disability effective from July 16, 1997.  
In a subsequent October 1997 rating action, the RO assigned 
an effective date of August 1, 1994 for the 20 percent 
evaluation for the left knee disability and December 1, 1991 
as the effective date for the right knee disability.  By that 
rating action, the RO also granted service connection for 
arthritis of the knees and assigned a 10 percent rating 
effective from July 1997.  The Board considers this issue as 
part of the increased rating issue and not a separate issue 
to which the veteran must perfect an appeal.


REMAND

As noted in the introduction, in October 1997, the RO has 
granted service connection for arthritis of the knees and 
assigned a 10 percent rating effective from July 1997 in 
addition to the ratings under 5257-5010 already in effect for 
the service connected right and left knee disabilities.  On 
VA examination in July 1997, the diagnosis was osteoarthritis 
of the right and left knees.  It appears that the RO assigned 
one 10 percent rating for both knees, even though there are 
two separate service connected disabilities of the left and 
right knees and medical evidence shows that arthritis is 
present in each knee.

An opinion of the General Counsel (VAOPGCPREC 23-97) has held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board notes that if the 
veteran has limitation of motion of the either the left or 
right knee which is due to arthritis (as shown on x-ray) as 
well as lateral instability and subluxation, he is entitled 
to consideration of separate compensable ratings for each of 
the service connected disabilities under the diagnostic codes 
governing limitation of motion, i.e., 5260 and 5261 as well 
as under 5257.  The RO should readjudicate the claims for 
increased ratings for the right and left knee disabilities in 
accordance with the applicable rating criteria and the above 
noted VA General Counsel opinion.  

The veteran also seeks a total rating based upon individual 
unemployability due to service connected disabilities.  In 
the Board's April 1997 remand, the RO was instructed to 
obtain the veteran's Chapter 31 folder, add it to the claims 
folder and consider the issue on the basis of the evidence of 
record.  The RO did not obtain the Chapter 31 folder.  When 
the case was returned to the Board, the Chapter 31 folder was 
obtained and reviewed.  It shows that the veteran was granted 
VA vocational rehabilitation and was working as of January 
1999.  The RO has not considered this evidence as instructed 
by the Board.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.   Therefore, this issue must be readjudicated 
by the RO.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for service-connected 
right and left knee disabilities, to 
include consideration of the rating 
assigned for arthritis of the left and 
right knee, and the taking into 
consideration all applicable diagnostic 
codes and the directives of General 
Counsel Opinion 23-97 (July 1, 1997) in 
light medical evidence of record.  The RO 
should determine whether a separate 
rating for arthritis is applicable to 
left and right knee and the appropriate 
percentage rating for each knee.

2.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total rating based upon individual 
unemployability due to service connected 
disabilities with consideration of the 
entire record, including evidence 
contained in the veteran's vocational 
rehabilitation folder which has been 
associated with the claims folder and 
which shows the veteran is working.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case together with the vocational rehabilitation folder 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


